1 Reported in 227 N.W. 356.
After verdict for plaintiff, defendant appeals from the order denying his motion for judgment notwithstanding or a new trial.
The verdict reflects the jury's notion of the damages suffered by an automobile of plaintiff because of its having been run into by a machine owned and driven by defendant. The collision occurred in the winter-time on a street of Minneapolis upon which there were street car tracks. Ice and snow had accumulated to such an extent that deep ruts had formed along the rails. Plaintiff's car was at the moment out of commission and being towed over the crossing. Defendant saw plaintiff's machine and applied his brakes, but not in time, because of the slippery condition of the roadway and the ruts in which he was driving, to prevent the collision.
On the merits of the case, there is nothing but a question of fact, with the jury's decision of which we are not at liberty to interfere. The ruts and icy condition of the street enhanced the danger of *Page 401 
collision, and it was for defendant to exercise a degree of care commensurate with the danger. It was for the jury to say whether he did so.
The assignments of error going to the proceedings at the trial present no reversible error.
Order affirmed.